   
   

-03414-FLW-LHG Document 3. Filed 04/24/20 TAL FEAR

 

 

20200403120438
ev. O61 2) Summons in a Civil Action RETURN OF SERVICE
SERVICE OF: LETTER, SUMMONS AND COMPLAINT, CIS, TRACK ASSIGNMENT NOTICE, PRAYER FOR RELIEF, DEMAND
EFFECTED (1) BY ME: JANE NUNN
TITLE: PROCESS SERVER

DATE: 4/6/2020 1:16:43 PM

 

 

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE:
[ ] Served personally upon the defendant

WIPRO LIMITED C/O THE CORPORATION TRUST COMPANY, R.A.
Place where served:

820 BEAR TAVERN ROAD_ WEST TRENTON NJ 08628

[ ] Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein. Name of person with whom the summons and complaint were left:

KELSEA HOLTON

Relationship to defendant PERSON AUTHORIZED TO ACCEPT SERVICE

Description of Person Accepting Service:

SEX:F_ AGE:21-35_ HEIGHT: 5'4"-5'8" WEIGHT: 131-160 LBS. SKIN: WHITE HAIR:BROWN_ OTHER:

[X] To the best of my knowledge, said person was not engaged in the U.S. Military at the time of service

ee ee ee Ee ee ee a en

 

 

STATEMENT OF SERVER
TRAVEL$

 

ne SERVICES $

 

TOTAL $

 

 

DECLARATION OF SERVER

| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in

this Retum of Service Statement of Server is true and correct.
DATE: ~ 17 10 Z0O WM. Ange Nun Ls.

SIGNATURE OF JANE NUNN
= - oe GUARANTEED SUBPOENA SERVICE, INC.
2009 MORRIS AVENUE
UNION, NJ 07083

eerie,
ot QERLY GR, ong lin,

ATTORNEY: JONATHAN RUDNICK, ESQ. syn"

PLAINTIFF: GREGORY MACLEAN, ET AL

DEFENDANT: WIPRO LIMITED

VENUE: DISTRICT

Conan, 2 Cv OMI FLU 6He- Rue L¥.GRDTE

prin. PUBL Ot NEW JERSEY

“,

"%,
s,
*

=

 

ny Ge

rs

antl thea,
Meee,
seers,
oO

My BiofltgippigneRpit's Dec. 18, 2023

Hay

 

 

 

SE —ssisSCSCiC*S
